Per Curiam :
The learned judge gave a correct construction to the agreement. While as a general rule, for purposes of taxation, all the improvements, such as houses, breakers, and other structures, constitute a part of the land, yet this does not prohibit persons owning different portions thereof from agreeing, as between themselves, to such an apportionment of the taxes as they see proper. In this case the parties did agree to an apportionment. Under that agreement it was correctly submitted to the jury t-o find the due proportion of each.
Judgment affirmed.